[img047.jpg]


EMPLOYMENT AGREEMENT

THIS AGREEMENT, made this 8th day of April, 2005, to be effective as of April 1,
2004 (the “Effective Date”) is by and between NCO Financial Systems, Inc., a
Pennsylvania corporation, (“Company”), and John Schwab, an individual
(“Employee”).

WITNESSETH:

WHEREAS, Company wishes to employ Employee and Employee agrees to accept
employment and be employed by Company on the terms and conditions to be
contained in this Agreement.

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein, intending to be legally bound hereby, Company and Employee
agree as follows:

1. Definitions. As used herein, the following terms shall have the meanings set
forth below unless the context otherwise requires:

“Affiliate” shall mean a person who with respect to any entity, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such entity.

“Annual Bonus” shall mean the bonus payment referenced in Section 5, as such
amount shall be determined by Company’s Board Compensation Committee.

“Base Compensation” shall mean the annual rate of compensation set forth in
Section 5, as such amount may be adjusted, upon mutual agreement from time to
time.

“Board” shall mean the Board of Directors of Company.



--------------------------------------------------------------------------------



“Business” shall mean the business conducted by Company on the date of execution
of this Agreement, including without limitation any business in the collection
and/or management of accounts receivable, and/or any business in the customer
relations management business (commonly known as “CRM” business) and including
business activities in developmental stages, business activities which may be
developed by Company, or any Subsidiary or corporate parent thereof or entity
sharing a common corporate parent with Company, during the period of Employee’s
employment by Company, and all other business activities which flow from a
reasonable expansion of any of the foregoing, including any business engaged in
by Company subsequent to the execution of this Agreement in which Employee
participates.

“Cause” shall mean any one or more of the following:

(a) if Employee is convicted of a felony involving fraud, theft or embezzlement
or has entered a plea of nolo contendere (or similar plea) to a charge of such
an offense; or

(b) if Employee commits any act of fraud or deliberate misappropriation relating
to or involving Company; or

(c) habitual intoxication or drug addiction; or

(d) if Employee commits a material breach of this Agreement, including, but not
limited to, failure to comply with the rules and regulations of Company as
defined in Company’s handbook, as modified from time to time, act of
insubordination, or failure to perform the duties hereunder to Company’s
reasonable satisfaction, which breach is not cured by Employee after thirty (30)
days prior written notice and opportunity to cure.

“Commencement Date” shall be the Effective Date as specified in Section 4
hereof.

“Confidential Information” shall have the meaning specified in Section 14(c)
hereof.

“Customer” shall mean any individual or entity to whom Company has provided
goods or services and with whom Employee had, alone or in conjunction with
others, Material Contact during the twelve (12) months prior to the termination
of employee’s employment.

“Disability” shall mean Employee’s inability, for a period of 90 consecutive
days, or more than 180 days in the aggregate over a consecutive period of
eighteen months, to perform the essential duties of Employee’s position, with or
without any reasonable accommodation required by law, due to a mental or
physical impairment which substantially limits one or more major life
activities.

“Restricted Area” shall have the meaning specified in Section 14(a) hereof.

2

--------------------------------------------------------------------------------



“Restricted Period” shall mean:

(a) For purposes of Section 14(a)(A), from the date hereof until one (1) year
after the later of the date that (i) Employee’s employment is terminated by
either Employee or Company for any reason whatsoever; or (ii) the final payment
is made by Company to Employee pursuant to this Agreement or any other agreement
between the parties hereto; and

(b) For purposes of Section 14(a)(B) and 14(c), for a period of two (2) years
after the later of the date that (i) Employee’s employment is terminated by
either Employee or Company for any reason whatsoever; or (ii) the final payment
is made by Company to Employee pursuant to this Agreement or any other agreement
between the parties hereto.

“Severance Payments” shall mean the severance payment due and payable employee
in accordance with that terms of Section 10 of this Agreement.

“Signing Bonus” shall mean Ten Thousand Dollars ($10,000) payable to Employee
with three (3) business days of Employee’s execution of this Agreement.

“Subsidiary” shall mean any corporation in which Company owns directly or
indirectly 50% or more of the voting stock or 50% or more of the equity; or any
other venture in which it owns either 50% or more of the voting rights or 50% or
more of the equity.

“Term of Employment” shall mean the period specified in Section 4 hereof and any
extension thereof and as the same may be modified in accordance with this
Agreement.

2. Employment. Company hereby employs Employee and Employee hereby accepts
employment by Company for the period and upon the terms and conditions specified
in this Agreement.

3. Office and Duties.

(a) Employee’s corporate designation shall be Senior Vice President, Accounting,
and he shall also service as Chief Accounting Officer of Company. In such
capacity, Employee shall render such services as are necessary and desirable to
protect and advance the best interests of Company, acting, in all instances,
under the supervision of and in accordance with the directions issued by the
Company’s Chief Financial Officer or his designee.

(b) For as long as Employee shall remain an employee of Company, Employee’s
entire working time, energy, skill and best efforts shall be devoted to the
performance of Employee’s duties hereunder in a manner which will faithfully and
diligently further the business and interests of Company.

3

--------------------------------------------------------------------------------



(c) Employee’s services will be conducted at Company’s offices in Horsham,
Pennsylvania and at such other places as Employee’s duties may require; provided
however, that Employee shall not be required by Company to relocate his
principal residence without his consent, and shall not be required to perform
his normal duties hereunder in any location that is greater than fifty (50)
miles from his principal residence, except in the course of normal daily
business travel.

4. Term. Employee shall be employed by Company for a term of three (3) years
(the “Term”), commencing on the Effective Date and ending on the third (3rd)
anniversary thereof, unless sooner terminated as hereinafter provided. Unless
either party elects to terminate this Agreement at the end of the Term or any
Additional Term (as hereinafter defined) by giving the other party written
notice of such election at least sixty (60) days before the expiration of the
Term or any Additional Term, the Term of Employment shall be deemed to have been
extended for an additional term of one (1) year (“Additional Term”) commencing
on the day after the expiration of the Term or any Additional Term and
thereafter from year to year until terminated in accordance herewith.

5. Compensation and Benefits. For all of the service rendered by Employee to
Company, Employee shall receive Base Compensation, Annual Bonus and any other
compensation in accordance with the provisions set forth in Exhibit “A” attached
hereto and made part hereof. Defined terms in Exhibit “A” have the same meaning
when used in this Agreement.

6. Fringe Benefits. As part of his compensation, Employee shall be entitled to
the benefits set forth below (the “Fringe Benefits”) during the Term of
Employment:

(a) Employee shall be eligible to participate in any health, life, accident or
disability insurance plan (including Death Benefit Only (DBO) plan [salary
continuation at death], Tier II (50% of salary)), sick leave or other benefit
plans or programs made available to other similarly situated employees of
Company as long as they are kept in force by Company and provided that Employee
meets the eligibility requirements and other terms, conditions and restrictions
of the respective plans and programs.

(b) Employee shall be entitled to Employee shall be entitled to personal time
off (PTO), including paid vacation and personal days during each year subject to
Company’s generally applicable policies or a total of three (3) weeks, whichever
is greater. Employee shall give oral or written notice prior to the commencement
of any vacation in excess of five (5) business days. Employee may not carry over
from one year to the next any unused vacation or personal days during the Term
of this Agreement.

(c) Company will reimburse Employee for all reasonable expenses incurred by
Employee in connection with the performance of Employee’s duties hereunder upon
receipt of documentation therefore in accordance with Company’s regular
reimbursement procedures and practices in effect from time to time. Payment to
Employee will be made upon presentation of expense vouchers in such detail as
Company may from time to time require.

4

--------------------------------------------------------------------------------



(d) Company shall provide Employee with a car to be used by Employee in
connection with Employer’s business or a car allowance, which in total cost to
Company shall not exceed One Thousand Dollars ($1000.00) per month. In the event
Company does provide Employee with a car, Company shall pay for insurance and
general maintenance for such car. Employee may at his option elect to receive a
car allowance of One Thousand Dollars ($1000.00) per month in lieu of a company
car.

7. Disability. If Employee suffers a Disability, Company may terminate
Employee’s employment relationship with Company at any time thereafter by giving
Employee ten (10) days written notice of termination. Thereafter, Company shall
have no obligation to Employee for Base Compensation, Annual Bonus, Fringe
Benefits or any other form of compensation or benefit to Employee, except as
otherwise required by law or by benefit plans provided at Company expense, other
than (a) amounts of Base Compensation accrued through the date of termination,
(b) a pro rata portion of the Annual Bonus earned to the date of termination of
employment, if any, to the extent payable hereunder and to the extent approved
by the Board’s Compensation Committee for executive officers of Company. For
determining the portion of the Annual Bonus, if any, payable under this Section
or any other applicable Section in this Agreement, the parties agree that the
initial calculation for the twenty percent (20%) level is subjective and payment
thereof is discretionary and, therefore, will be treated as follows: Employee’s
portion of the Annual Bonus, if payable, shall be no lower than the lowest
amount and no greater than the greatest amount paid to an executive who is
similarly situated and that amount shall be prorated to the date of termination
of Employment. The portion of the Annual Bonus, in excess of twenty percent
(20%), if payable, shall be determined accordance with the formula established
by Company’s Compensation Committee. In the event that Annual Bonus calculation
methodology is revised or amended, any payment due hereunder shall be determined
in accordance with the then applicable formula, and (c) reimbursement of
appropriately documented expenses incurred by Employee before the termination of
employment, to the extent that Employee would have been entitled to such
reimbursement but for the termination of employment.

8. Death. If Employee dies during the Term of Employment, the Term of Employment
and Employee’s employment with Company shall terminate as of the date of
Employee’s death. Company shall have no obligation to Employee or Employee’s
estate for Base Compensation, Annual Bonus, Fringe Benefits or any other form of
compensation or benefit, except as otherwise required by law or by benefit plans
provided at Company expense, other than (a) amounts of Base Compensation that
have accrued through the date of Employee’s death, (b) a pro rata portion of the
Annual Bonus (in accordance with the methodology set forth in Section 7 above)
earned to the date of Employee’s death, if any, to the extent payable hereunder
and to the extent approved by the Board’s Compensation Committee for executive
officers of Company, and (c) reimbursement of appropriately documented expenses
incurred by Employee before Employee’s death, to the extent that Employee would
have been entitled to such reimbursement but for his death.

5

--------------------------------------------------------------------------------



9. Termination for Cause. Company may terminate Employee’s employment
relationship with Company at any time for Cause. Upon termination of Employee
under this Section 9, Company shall have no obligation to Employee for Base
Compensation, Annual Bonus, Fringe Benefits or other form of compensation or
benefits other than (a) amounts of Base Compensation through the date of
termination, and (b) reimbursement of appropriately documented expenses incurred
by Employee before the termination of employment, to the extent that Employee
would have been entitled to such reimbursement but for the termination of
employment.

10. Termination without Cause. Company may terminate Employee’s employment
relationship with Company at any time without Cause. Notwithstanding termination
of Employee’s employment under this Section 10, Employee shall receive (a)
amounts of Base Compensation, (b) Annual Bonus (in accordance with the
methodology set forth in Section 7 above), (c) the Severance Payment (as fully
described in Exhibit “A” attached hereto and made a part hereof by this
reference), and (d) reimbursement of appropriately documented expenses incurred
by Employee before the termination of employment, to the extent that Employee
would have been entitled to such reimbursement but for the termination of
employment.

11. Termination by Employee. Employee may terminate his employment at any time
upon at least forty-five (45) days prior written notice to Company. If Employee
terminates his employment, Company shall have no obligation to Employee for Base
Compensation, Annual Bonus, Fringe Benefits or other form of compensation or
benefits other than (a) amounts of Base Compensation accrued through the date of
termination, and (b) reimbursement of appropriately documented expenses incurred
by Employee before the termination of employment, to the extent that Employee
would have been entitled to such reimbursement but for the termination of
employment.

12. Consideration. Employee agrees and acknowledges that Employee is agreeing to
be bound by the terms of this Agreement, including without limitation the
provisions of Sections 13 and 14, in consideration of Company’s agreement to pay
in full all amounts due hereunder including the Signing Bonus, which
consideration Employee agrees to be adequate consideration for Employee’s
obligations hereunder.

13. Company Property. All advertising, sales and other materials or articles or
information, including without limitation data processing reports, computer
programs, software, customer information and records, business records, price
lists or information, samples, or any other materials or data of any kind
furnished to Employee by Company or developed by Employee on behalf of Company
or at Company’s direction or for Company’s use or otherwise in connection with
Employee’s employment hereunder, are and shall remain the sole property of
Company, including in each case all copies thereof in any medium, including
computer tapes and other forms of information storage. If Company requests the
return of such materials at any time during Employee’s employment or after the
termination of Employee’s employment, Employee shall deliver all copies of the
same to Company immediately. Notwithstanding the foregoing, Employee may retain
records relevant to the filing of Employee’s personal income taxes and Company
shall grant Employee reasonable access during normal business hours, to business
records of Company relevant to the discharge of Employee’s duties as an officer
of Company or any other legitimate non-competitive business purpose.

6

--------------------------------------------------------------------------------



14. Non-Competition, Non-interference, Trade Secrets, Etc. Employee hereby
acknowledges that, during and solely as a result of his employment by Company,
Employee will have access to Confidential Information and business and
professional contacts. In consideration of such special and unique opportunities
afforded by Company to Employee as a result of Employee’s employment and the
other benefits referred to in Section 12 of this Agreement, Employee hereby
agrees as follows:

(a) For the duration of the Restricted Period, Employee shall not directly or
indirectly (A) engage in (as a principal, shareholder, partner, director,
officer, agent, employee, consultant or otherwise) or be financially interested
in any business operating within the United States (the “Restricted Area”),
which is involved in or any other business activities which are the same as,
similar to or in competition with the Business at the time of the termination of
Employee’s employment; provided however, that nothing contained in this Section
14 shall prevent Employee from holding for investment no more than three percent
(3%) of any class of equity securities of a company whose securities are
publicly traded on a national securities exchange or in a national market system
(Notwithstanding the foregoing, upon termination of Employee’s employment,
Employee shall be permitted to accept a position (as a shareholder, partner,
employee, or otherwise) with a firm in the business of Accounting and/or
Consulting services. However, in providing Accounting and/or Consulting Services
to clients of said firm, Employee will comply with the requirements of Sections
14(a) and (c) of this Agreement for duration of the Restricted Period.); or (B)
(i) solicit, divert, take away or attempt to solicit, direct or take away any
Customer or potential customer of Company for the purpose of providing or
selling products or services that are similar to or competitive with those
provided by Company, if Company is then still engaged in the provision or sale
of that type of good or service or in any way cause any such Customer or
potential customer of Company to cease doing or reduce the amount of business it
does with Company; or (ii) solicit for employment or in any other fashion hire,
or induce or attempt to influence any employee to terminate his or her
employment with Company.

(b) During the Term of Employment, Employee shall not, directly or indirectly,
disclose or otherwise communicate to any of the Customers or potential customers
of Company, its Affiliates or any Subsidiary thereof that he is considering
terminating, or has decided to terminate, employment with Company. Following the
termination of Employee’s employment, Company shall have sole discretion to
determine who may on behalf of Company notify the clients, customers or accounts
of Company of the termination of Employee’s employment, and the form, substance
and timing of such notification. Company shall inform Employee of the identity
of all persons or entities to be so notified and provide to Employee a copy of
any written notice to such persons or entities at least ten business days prior
to its dissemination to allow Employee to object to or otherwise challenge the
content of the written notice and/or its dissemination.

7

--------------------------------------------------------------------------------



(c) Employee shall not use for Employee’s personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association or company other than Company, any “Confidential
Information” which term shall mean any information regarding the business
methods, business policies, policies, procedures, techniques, research or
development projects or results, historical or projected financial information,
budgets, trade secrets, or other knowledge or processes of or developed by
Company or any names and addresses of customers or clients or any data on or
relating to past, present or prospective Company customers or clients or any
other confidential information relating to or dealing with the business
operations or activities of Company as such relate specifically to collection
and/or management of accounts receivable and the CRM business services, made
known to Employee or learned or acquired by Employee while in the employ of
Company, but Confidential Information shall not include information otherwise
lawfully known generally by or readily accessible to the trade or the general
public. All memoranda, notes, lists, records, files, documents and other papers
and other like items (and all copies, extracts and summaries thereof) made or
compiled by Employee or made available to Employee concerning the business of
Company shall be Company’s property and shall be delivered to Company promptly
upon the termination of Employee’s employment with Company or at any other time
on request. The foregoing provisions of this Subsection 14(c) shall apply during
and after the period when Employee is an employee of Company and shall be in
addition to (and not a limitation of) any legally applicable protections of
Company’s interest in confidential information, trade secrets and the like. At
the termination of Employee’s employment with Company, Employee shall return to
Company all copies of Confidential Information in any medium, including computer
tapes and other forms of data storage. Notwithstanding the foregoing, Employee
may retain records relevant to the filing of Employee’s personal income taxes
and Company shall grant Employee reasonable access during normal business hours,
to business records of Company relevant to Employee’s discharge of Employee’s
duties as an officer of Company or other legitimate non-competitive business
purpose.

(d) Any and all writings, inventions, improvements, processes, procedures and/or
techniques which Employee may make, conceive, discover or develop, either solely
or jointly with any other person or persons, at any time when Employee is an
employee of Company, whether or not during working hours and whether or not at
the request or upon the suggestion of Company, which relate to or are useful in
connection with the Business or with any business now or hereafter during the
time of Employee’s employment hereunder carried on or known by Employee to be
contemplated by Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of Company.
Employee shall make full disclosure to Company of all such writings, inventions,
improvements, processes, procedures and techniques, and shall do everything
necessary or desirable to vest the absolute title thereto in Company. Employee
shall write and prepare all specifications and procedures regarding such
inventions, improvements, processes, procedures and techniques and otherwise aid
and assist Company so that Company can prepare and present applications for
copyright or Letters Patent therefor and can secure such copyright or Letters
Patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright or patents so that Company
shall be the sole and absolute owner thereof in all countries in which it may
desire to have copyright or patent protection. Employee shall not be entitled to
any additional or special compensation or reimbursement regarding any and all
such writings, inventions, improvements, processes, procedures and techniques.

8

--------------------------------------------------------------------------------



(e) Employee acknowledges that the restrictions contained in the foregoing
Subsections (a), (b), (c) and (d), in view of the nature of the business in
which Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of Company, that their enforcement will not impose a
hardship on Employee or significantly impair Employee’s ability to earn a
livelihood, and that any violation thereof would result in irreparable injuries
to Company. Employee therefore acknowledges that, in the event of Employee’s
violation of any of these restrictions, Company shall be entitled to obtain from
any court of competent jurisdiction preliminary and permanent injunctive relief
as well as damages and an equitable accounting of all earnings, profits and
other benefits arising from such violation, which rights shall be cumulative and
in addition to any other rights or remedies to which Company may be entitled.

(f) If the Restricted Period or the Restricted Area specified in Subsections (a)
and (b) above should be adjudged unreasonable in any proceeding, then the period
of time shall be reduced by such amount or the area shall be reduced by the
elimination of such portion or both such reductions shall be made so that such
restrictions may be enforced for such time and in such area as is adjudged to be
reasonable. Employee hereby expressly consents to the jurisdiction of any court
within the Commonwealth of Pennsylvania to enforce the provisions of this
Section 14, and agrees to accept service of process by mail relating to any such
proceeding. Company may supply a copy of Section 14 of this Agreement to any
future or prospective employer of Employee or to any person to whom Employee has
supplied information if Company determines in good faith that there is a
reasonable likelihood that Employee has violated or will violate such Section.

15. Consent to Jurisdiction/Arbitration. Subject to the provisions of Subsection
14(e) regarding enforcement of non-competition provisions of this Agreement, any
other dispute, controversy or claim arising out of or relating to this Agreement
or the breach or alleged breach of this Agreement shall be settled by
arbitration in Montgomery County, Pennsylvania in accordance with the commercial
arbitration rules, then obtaining, of the American Arbitration Association, and
judgment upon any such arbitration award rendered by the arbitrators may be
entered in any state or federal court sitting in Pennsylvania. If the parties to
any such dispute, controversy or claim are unable to agree upon an arbitrator or
arbitrators, then three arbitrators shall be appointed by the American
Arbitration Association, as it may determine, in accordance with the commercial
arbitration rules and practices, then obtaining, of such Association. If the
parties to any such dispute, controversy or claim shall agree upon two
arbitrators, but such parties or such arbitrators shall be unable to agree upon
a third arbitrator, then only such third arbitrator shall be appointed as
aforesaid by the American Arbitration Association. Each of the parties and the
arbitrators shall use its best efforts to keep confidential the existence of any
dispute and arbitration proceedings and all information relating thereto or
submitted in connection therewith and, in the event of judicial proceedings for
the enforcement of this paragraph or any award pursuant thereto, shall cooperate
to seal the record of any such arbitration or judicial proceedings.

9

--------------------------------------------------------------------------------



16. Miscellaneous.

(a) Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

(b) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such jurisdiction to the
contrary, and without the aid of any canon, custom or rule of law requiring
construction against the draftsman.

(c) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when personally delivered, on the day
specified for delivery when deposited with a recognized national or regional
courier service for delivery to the intended addressee or five (5) days
following the day when deposited in the United States mails, first class postage
prepaid, addressed as set forth below:

If to Employee:

John Schwab

325 Rhoads Ave.

Haddonfield, NJ 08033

If to Company:

Steven L. Winokur, Chief Financial Officer

NCO Group, Inc.

507 Prudential Road

Horsham, PA 19044

10

--------------------------------------------------------------------------------



with a copy, given in the manner prescribed above, to:

Joshua Gindin

General Counsel

NCO Group, Inc.

507 Prudential Road

Horsham, PA 19044

In addition, notice by mail shall be by airmail if posted outside of the
continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section for the giving of
notice.

(d) Binding Nature of Agreement. This Agreement shall be binding upon Company
and shall inure to the benefit of Company, its present and future Subsidiaries,
Affiliates, successors and assigns including any transferee of the business
operation, as a going concern, in which Employee is employed and shall be
binding upon Employee, Employee’s heirs and personal representatives. None of
the rights or obligations of Employee hereunder may be assigned or delegated,
except that in the event of Employee’s death or Disability, any rights of
Employee hereunder shall be transferred to Employee’s estate or personal
representative, as the case may be. Company may assign its rights and
obligations under this Agreement in whole or in part to any one or more
Affiliates or successors, but no such assignment shall relieve Company of its
obligations to Employee if any such assignee fails to perform such obligations.

(e) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of who shall be deemed to be an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Agreement shall become binding when such number of
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(g) Prior Agreements. Employee represents to Company that except as he otherwise
previously disclosed to Company, there are no restrictions, agreements or
understandings, oral or written, to which Employee is a party or by which
Employee is bound that prevent or make unlawful Employee’s execution or
performance of this Agreement.

11

--------------------------------------------------------------------------------



(h) Entire Agreement. This Agreement contains the entire understanding among the
parties hereto with respect to the employment of Employee by Company, and
supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing. Notwithstanding the foregoing, nothing herein shall limit the
application of any generally applicable Company policy, practice, plan or the
terms of any manual or handbook applicable to Company’s employees generally,
except to the extent the foregoing directly conflict with this Agreement, in
which case the terms of this Agreement shall prevail.

(i) Section Headings. The Section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

(j) Number of Days. Except as otherwise provided herein, in computing the number
of days for purposes of this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays; provided, however, that if the final day of any
time period falls on a Saturday, Sunday or holiday on which federal banks are or
may elect to be closed, then the final day shall be deemed to be the next day
which is not a Saturday, Sunday or such holiday.

(k) Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.

(l) Survival. All provisions of this Agreement which by their terms survive the
termination of Employee’s employment with Company, including without limitation
the covenants of Employee set forth in Sections 13 and 14 and the obligations of
Company to make any post-termination payments under this Agreement, shall
survive termination of Employee’s employment by Company and shall remain in full
force and effect thereafter in accordance with their terms.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.

 

 

 

NCO FINANCIAL SYSTEMS, INC.





 

By: 

[img058a.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Joshua Gindin

 

 

 

Title:

EVP

 





 

 

[img058b.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

John Schwab

12

--------------------------------------------------------------------------------



Exhibit “A”

EMPLOYMENT AGREEMENT OF JOHN SCHWAB

COMPENSATION SCHEDULE

A.

Base Compensation: The Employee shall, during the Term, be paid a Base
Compensation an annual base salary (the “Base Salary”) of Two Hundred Thirty
Five Dollars ($235,000). The Base Salary shall be payable in installments, in
arrears, in accordance with the Company’s regular payroll practices, but not
less often than monthly. Employee’s Base Compensation shall be adjusted
annually, commencing January 1, 2005, by not less than the prevailing Consumer
Price Index (CPI) for the Philadelphia, Pennsylvania area.

B.

Annual Bonus: In addition to the Base Compensation, so long as Employee
satisfies the duties and obligations of his employment, including meeting
individual annual goals and objectives and Company’s overall performance,
Employee shall be entitled to receive an Annual Bonus determined in a fair and
equitable method consistent among similarly situated executive officers of the
Company. Employee’s Annual Bonus shall be in an amount up to seventy five
percent (75%) of the Base Compensation (made up of eighty percent (80%) cash and
twenty percent (20%) in deferred stock units, two (2) year unrestricted
vesting). The Annual Bonus shall be paid out of a bonus pool of funds
established by the Company’s Board Compensation Committee based on the Company’s
economic performance and other extenuating circumstances, if any, together with
input from the Chief Executive Officer of the Company. The foregoing
notwithstanding, and subject to the provision applicable to Annual Bonus set
forth in Section 7, the payment of the Annual Bonus shall be totally in the
discretion of the Board’s Compensation Committee who may determine to pay a
portion of or not to pay any Annual Bonus. For the purposes hereof, Employee
shall be treated in a similar manner as Company’s executive officers.

C.

Stock Option Plan: As additional compensation, Employee shall receive an option
to purchase up to Twenty Five Thousand (25,000) shares of the common stock of
NCO Group, Inc., parent company of Company, at the closing per share price on
the date hereof. The options shall be subject to the terms and conditions of the
Company’s Stock Option Plan as such is or may be amended from time to time.

D.

Severance Payment: In the event that Employee’s employment is terminated by
Company during the Term, Employee shall be entitled to receive severance
payments, in accordance with Company’s standard payroll practices, as follows:

 

(a)

Termination without cause during the Term: eighteen (18) months (the “Severance
Period”) at Base Compensation; and



--------------------------------------------------------------------------------



(b)

Termination without cause during an Additional Term: for each extension of this
Agreement for an Additional Term of one year, the Severance Period shall be
reduced by three (3) months, i.e., the Severance Period shall be fifteen (15)
months during the first (1st) Additional Term, twelve (12) months during the
second (2nd) Additional Term, etc.

In addition to the foregoing severance payments for each month that the employee
receives severance payments, Employee shall also be entitled to Fringe Benefits,
at Company’s expense.

 

 

 

NCO FINANCIAL SYSTEMS, INC.





 

By: 

[img058a.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:
Title:

Joshua Gindin
EVP

 





 

 

[img058b.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

JOHN SCHWAB



--------------------------------------------------------------------------------